DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “bistable” is not described in the specification to enable one having ordinary skill in the art to understand the scope of the phrase.
Regarding claim 1, the phrase “a same structure” in line 11 of the claim is unclear if the same structure is the same or different from the previously defined “same structure”.
Regarding claim 2, the phrase “a free end” in line 4 of the claim is unclear if the end is the same or different from the previously defined “free end”.
Regarding claim 3, the phrase “this time” in line 5 of the claim is unclear as to what “this” refers.
Regarding claim 3, the angle α in line 19 of the claim is unclear if the angle is the same or different from the previously defined angle α.

Regarding claim 3, the claim appears to be a method of using the steering engine, while the claim is drawn to an apparatus.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite (see MPEP 2173.05(p).II).
Claim limitation “stiffness device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to provide an example, or clearly show, what one having ordinary skill in the art would understand to be an equivalent stiffness device.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The important prior art of record is to Chen et al. (CN 104964613) as described in the written opinion of PCT/CN2017/089244.  The examiner concurs with these findings as stated in the Written Opinion of the International Searching Authority, dated September 30, 2017.
The other important prior art of record is to Vig et al. (US 5,775,636) which discloses a piezoelectric steering engine of bistable (2), which comprises: a base (4) (fig. 1), a first, second, third and fourth torsion units (fin layers (56, 58)) (fig. 7) fixed on the base (fig. 1), first, second, third and fourth stiffness devices (e.g. channel (51)) (fig. 5) located at a free end of the first torsion unit (end free from top and bottom fin layers (56, 58)); wherein torsion units share a same structure and are sequentially arranged at an interval of 90' in a same plane (fig. 2); all of the stiffness devices share a same structure and are connected with rudder blades (fig. 5); the first torsion unit (56, 58) comprises a cantilever beam (42), a first actuator (56) and a second actuator (58) both of which are respectively attached to two opposite surfaces of the cantilever beam (fig. 7); a torque is exerted on one end of the cantilever beam resulting in buckling of the cantilever beam (col. 3, ln. 29-37).
Thornburgh (US 2015/0240659) teaches a piezoelectric actuator for pivoting an airfoil, including macro-fiber composite actuators (para [0031]). 
However the prior art fails to disclose all of the limitations of the independent claim, including the first stiffness device comprises an elastic ring and a bearing pad mounted inside the elastic ring; the cantilever beam passes through the bearing pad, an inner diameter of the bearing pad is smaller than a width of the cantilever beam, so that after the cantilever beam is mounted inside the first stiffness device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647